Case 8:21-cv-01896-VMC-AEP Document 4 Filed 08/16/21 Page 1 of 2 PageID 77




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

CHARLENE BORIA,

Plaintiff,                             Case No.: 8:21-cv-01896-VMC-AEP

v.

COMMONWEALTH FINANCIAL
SYSTEMS, INC.,

Defendant.
__________________________________/

                    NOTICE OF PENDING SETTLEMENT

       Defendant, Commonwealth Financial Systems, Inc., through undersigned

counsel, hereby submits this Notice of Pending Settlement and states the parties,

have reached a settlement regarding this case and are presently drafting, finalizing,

and executing the formal settlement documents. Upon full execution of the same,

the parties will file the appropriate dismissal documents with the Court.

Dated: August 16, 2021

                                       Respectfully submitted,

                                       /s/ Michael P. Schuette
                                       Michael P. Schuette, Esq.
                                       Florida Bar No. 0106181
                                       Dayle M. Van Hoose, Esq.
                                       Florida Bar No. 0016277
                                       SESSIONS, ISRAEL & SHARTLE
                                       3350 Buschwood Park Drive, Suite 195
                                       Tampa, Florida 33618

                                      Page 1 of 2
Case 8:21-cv-01896-VMC-AEP Document 4 Filed 08/16/21 Page 2 of 2 PageID 78




                                          Telephone: (813) 890-2460
                                          Facsimile: (877) 334-0661
                                          mschuette@sessions.legal
                                          dvanhoose@sessions.legal
                                          Counsel for Defendant,
                                          Commonwealth Financial Systems, Inc.

                         CERTIFICATE OF SERVICE

      I certify that on this 16th day of August 2021, a copy of the foregoing was

filed electronically via CM/ECF system. Notice of this filing will be sent to the

parties of record by operation of the Court’s electronic filing system, including

plaintiff’s counsel as described below.

                               Jibrael S. Hindi, Esq.
                             Thomas J. Patti, III, Esq.
                        The Law Offices of Jibrael S. Hindi
                          110 SE 6th Street, Suite 1744
                            Fort Lauderdale, FL 33301
                             jibrael@jibraellaw.com
                               tom@jibraellaw.com


                                          /s/ Michael P. Schuette
                                          Attorney




                                     Page 2 of 2
